Title: From George Washington to Edmund Randolph, 9 October 1794
From: Washington, George
To: Randolph, Edmund


        
          (Private)
          Dear Sir,
          Carlisle [Pa.] Octr 9th 1794.
        
        Yesterday at 11 Oclock your dispatches of the 7th were delivered to me in less than 23 hours from the rect of them by the Express in Philadelphia.
        Little, of moment, has occurred since mine of the 6th. A meeting of the Committee of 60, at Parkinson’s ferry the 2d instt have

resolved that if the signature of the submission, be not universal, it is not so much owing to any existing disposition to oppose the laws as to a want of time or information to operate a corrisponding sentiment &ca &ca—That they the Committee (unanimously) resolve to submit to the Laws of the United States & will support them &ca &ca—That in the four Western Counties of this State, in their opinion, there is a general disposition to submit to all Laws of the U.S. & a determination to support the Civil Authy in their execution. That Wm Findley of Westmoreland Cty & David Redick of Washington Cty be Commrs to wait upon the President of the U.S. and the G. of Pennsa with a copy of these Resolns; & to explain to Governmt the present State of that Ctry that the Prest may judge whether an armed force be now necesy to suppt the Civil authy there.
        These Commissioners have not made their appearance yet—The Insurgents are alarmed, but not yet brought to their proper senses. Every mean is devised by them & their associates & frds elsewhere to induce a belief that there is no necessity for Troops crossing the mountains; altho’ we have information at the sametime that part of the people there are obliged to embody themselves to repel the insults, of another part. The Troops at this rendezvs will commence their march for Bedford to morrow—at which time I shall set out for Wms Port—thence to Fort Cumbd & from thence to Bedford where from the information I shall receive in the interem my ultimate resolution will be taken to proceed, or to turn my face towards Phila.
        I must, for the reasons assigned in my letter of the 6th remind you of the request therein—My moving situation, & the interruptions when in Camp will render it almost impracticable to compose any thing fit for the public eye under so much expectn, & as the mind of it is filled at present—and the time would be too short after my return to the City (if that should be the result) before the meeting of Congress to do it there. I am Your Affecte
        
          Go: Washington
        
      